Citation Nr: 0739170	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not clearly and 
unmistakably pre-exist service.

2.  An acquired psychiatric disorder was not shown during 
service or for many years following discharge from service, 
and the preponderance of the medical and lay evidence is 
against a finding that the veteran's psychiatric disorder had 
its onset during service.

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim of service connection for an 
acquired psychiatric disorder, the RO provided the appellant 
pre-adjudication notice by letter dated in February 2003.  
The RO sent the veteran a subsequent duty-to-assist letter in 
October 2004, which addressed the 4th element of VA's duty to 
notify and assist the veteran.  Those two letters 
specifically informed him that VA was responsible for 
obtaining records from federal agencies and that he was to 
send private medical records or advise VA of any information 
he believed should be obtained before making a decision.  
Both letters advised him of the evidence needed to establish 
service connection for a psychiatric disability.

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  Three attempts 
were made to obtain VA records identified by the veteran from 
1968 and 1969.  VA reported that no such records could be 
located.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder manifested by various symptoms, 
including anger, severe depression, and dysthymia.  The 
veteran initially asserted that these symptoms began during 
service; however, he later asserted that his psychiatric 
disorder began during childhood as a consequence of severe 
physical, sexual, and emotional abuse.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service manifestation of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran maintains that he had a nervous breakdown during 
service, that he was prescribed medication for such, and that 
he was continuously treated for psychiatric problems every 
two weeks during the remainder of active service.  

The veteran's February 1966 Report of Medical Examination at 
induction was negative for complaints, findings or a 
diagnosis of any type of psychiatric condition or symptoms.  
During service, the veteran was treated for a peritonsillar 
abscess in September 1967 and was noted to have had a history 
of two peritonsillar abscesses in the past.  In October 1967, 
the veteran underwent a tonsillectomy.  In November 1967, the 
veteran was referred to a psychiatric clinic and was started 
on Thorazine.  A note two days later referred to seeing a 
social worker.  

The February 1968 separation examination was also negative 
for any complaints, findings or diagnosis of any type of 
psychiatric condition, although the veteran did report that 
he had frequent trouble sleeping.  The veteran also reported 
ear, nose and throat trouble, and excessive bleeding after 
injury or tooth extraction.  He reported postoperative 
tonsillectomy at the Womack Army Hospital.  He denied having 
or having had depression or excessive worry, nervous trouble 
of any sort, frequent or terrifying nightmares and loss of 
memory.  

Post service medical records show that the veteran was 
receiving treatment for depression and anxiety as early as 
1985; however actual medical records confirming such 
treatment have since been destroyed.  Specifically, March 
2005 correspondence from the Behavioral Health Services of 
San Luis Obispo County indicates that the veteran was last 
seen in February 1985; however his records had since been 
destroyed.  

Similarly, the veteran maintains that he was treated at a VA 
facility in 1968, just after separation from service.  The RO 
requested those records three times, and they were ultimately 
determined to be unavailable and/or destroyed.  

Records supplied by the veteran's private family doctor, Dr. 
Belanger, note treatment for depression in 1993 and 1994.  A 
December 1994 report from the San Luis Medical Clinic noted 
that the veteran was seen since December 1991 and underwent a 
physical examination in January 1992.  At that time, 
depression and sleep apnea were found to be prominent 
problems.  

In a March 1995 private psychiatric report, the veteran was 
diagnosed, in conjunction with a Social Security disability 
application, with major depressive episode and PTSD.  The 
veteran reported a history of being in constant torment as a 
result of child abuse that he had suffered.  He denied 
nightmares, although he often thought about the child abuse 
and how it had ruined his life.

A December 1999 psychiatric evaluation, provided in 
conjunction with a claim for Social Security Disability 
benefits, noted the veteran's chief complaint that "all of 
my problems stem from my childhood."  The veteran described 
episodes of physical abuse by his father and emotional abuse 
from his mother.  The veteran reported sexual abuse from 
members of his church.  The veteran left home at age 15.  The 
diagnosis was PTSD, delayed onset, severe and enduring.  The 
examiner indicated that, based on his reported history, the 
veteran would be best described as suffering from a severe 
case of PTSD secondary to his childhood, and having 
apparently been reopened during the process of the claimant 
having gone to counseling during family problems with his 
children.  

A Social Security Disability Determination letter found that 
the veteran's psychiatric disability, major depression, began 
in 1993.  

February 2003 and July 2003 correspondence from the veteran's 
private psychiatrist, Dr. Gordon, indicates that Dr. Gordon 
first treated the veteran in July 1994 and that the veteran 
had chronic symptoms of severe depression and personality 
disorder N.O.S. (not otherwise specified).  In the July 2003 
correspondence, Dr. Gordon notes that the veteran gave a 
history highly suggestive that the conditions had plagued him 
since childhood.  Dr. Gordon indicated that the veteran spoke 
in vague terms about abusive experiences in his family or 
origin and in his years of military service.  He was sketchy 
in details because his intense anger and inability to control 
his anger left him fearful of losing control.  The week prior 
to Dr. Gordon's July 2003 letter, the veteran gave very 
detailed information about his abusive experiences in 
service.  Dr. Gordon opined as follows:

I believe that in every year of life 
since leaving the military, [the veteran] 
has shown extremely severe symptoms of 
mental disorder, both Major Depressive 
Disorder, Recurrent, and Personality 
Disorder, Mixed Type.  [The veteran] 
avoided desperately needed help because 
of his anger, pride, and severe denial of 
illness.  

Dr. Gordon opined that the veteran's military experience 
contributed at least 50 percent, [to his current disability], 
and believed that if he were to have evaluated the veteran 
during several points in his military service and in the year 
after his military service, he would have diagnosed the 
mental disorders at that time.  Dr. Gordon concluded that the 
veteran had not been capable of competitive employment since 
leaving the military.

Meanwhile, at a psychiatric evaluation in April 2003, 
provided on a fee basis for VA, the veteran reported that he 
had left home at the age of 15; that he had been physically, 
emotionally, and sexually abused by his parents and people at 
church.  The veteran further reported that he became mentally 
ill in approximately 1995 when he started to have a lot of 
medical problems and had to figure out at the same time how 
to pay for his three childrens' college education.  His 
medical problems included rotator cuff injury and bleeding 
from his rectum.  The veteran described his condition at that 
time as becoming "mentally paralyzed."  

With regard to the veteran's military experiences, the 
veteran reported that he was sick during service, with an 
abscess in his throat and he was finally operated on and 
placed in a ward with Vietnam veterans who had different 
injuries.  The veteran stated that he was neglected there; 
they did not feed him when he was sick.  The veteran also 
reported that he was terrorized for two years, by being 
intimidated and taken advantage of.  The veteran was started 
on Tegretol in 1994, Zoloft in 1995, Serzone in 1995, Prozac 
in 1997, Valium in 1999, and was on Celexa and Ativan at the 
time of the examination.  The veteran reported that after 
service, he went to school to learn collision repair and had 
been working independently in a collision body repair shop 
until 1995.  The veteran stopped working in 1995 and had 
lived off of Social Security Disability income since that 
time.  

On examination, the doctor determined that the veteran had 
all the symptoms of chronic depression, overlapped with major 
depression, anger, difficulty sleeping, no motivation, 
anhedonia, poor self-esteem, hopelessness and helplessness 
and sometimes suicidal ideation.  The diagnosis was 
dysthymia, overlapped by major depression.  The examiner 
specifically noted that the veteran did not meet the criteria 
for a diagnosis of PTSD.  The examiner could not put his hand 
on a real event that happened in service.  The veteran was 
not willing to be open about his abuse issue.  He had very 
poor self-esteem, he carried a lot of anger, and he had been 
disappointed most of his left.  Emotionally and mentally he 
could not handle any stress.  The examiner did not see a 
major traumatic event; however, he did see minor and chronic 
trauma from abuse to disappointment in the service.  He was 
presenting as someone who had been angry all of his life, but 
never talked about it.  The examiner did not believe a PTSD 
was caused in the service or even before the service.  The 
examiner concluded that he had some issues related to chronic 
depression and some issues related to Personality Disorder.  

Dr. Gordon referred the veteran for a psychological 
consultation.  An August 2004 report from a private 
psychologist, Dr. Russell, notes that the veteran was seen in 
June and July 2004.  The veteran reported to Dr. Russell that 
his problems basically began when he was in the military.  
The veteran reported that in conjunction with his 
tonsillectomy, the veteran had four impacted wisdom teeth 
removed.  The veteran described that he was "strapped down" 
and the surgery was done without any anesthesia.  The veteran 
further explained that he went into a state of shock, and was 
hospitalized for fifty eight days at the Womack Army 
Hospital.  After release from the hospital, the veteran was 
relocated to a new assignment where he did virtually nothing, 
and at that time, he was in a state of confusion, had 
difficulty organizing his thoughts, and experienced 
delusional thinking.  It was also noted that he had been 
referred to the psychiatric clinic after appearing to be in 
an acute psychotic state and was started on Thorazine.  After 
service, he was trained in auto body, and eventually ran his 
own shop for nine years.  Unfortunately, the veteran had to 
stop his business due to a combination of physical injuries 
and increasing psychiatric symptoms, including mood lability, 
extreme impatience, and anger control problems.  

On examination, the veteran did have some evidence of some 
paranoid-type ideation mainly in the form of some distrust 
and the tendency to isolate himself from general society.  
However, he had no evidence of any frank psychosis or a fully 
developed delusional disorder.  Psychological testing 
revealed a long-standing significant psychiatric distress.  
The diagnosis was PTSD, chronic.  Dr. Russell opined that the 
veteran had a long-standing PTSD which began in the Army when 
he underwent an extremely traumatic experience after both a 
tonsillectomy and his wisdom teeth extraction.  He 
demonstrated consistent symptoms since that time.  Dr. 
Russell submitted a statement in March 2007, in association 
with the veteran's appeal, in which he disagreed with the 
Supplemental Statement of the Case and reiterated his opinion 
that the veteran appeared entitled to a service-connected 
disability.  

VA outpatient treatment records from 2003 to 2006 include 
notations of various psychiatric diagnoses.  In a January 
2004 record the veteran reported childhood abuse by family 
members and trauma of 3 life-threatening automobile 
accidents.  He also reported that in service he tried to kill 
a man who was picking on him and he was told he had a choice 
of being charged or going to the mental health facility; he 
chose mental health.

In sum, the record in this case contains evidence in support 
of the veteran's claim and evidence against a finding of 
service connection.  The evidence in support of the veteran's 
claim consists of a service medical record showing that the 
veteran was referred to the psychiatric clinic and started on 
Thorazine, and the veteran's own statements that his 
psychiatric disability had its onset in service.  
Additionally, the veteran's private doctor, Dr. Gordon., 
opined that the veteran's psychiatric disability began during 
military service, and continued since that time.  Finally, 
the psychologist in August 2004 also related the veteran's 
psychiatric disorder to his military experiences.  

First, the mere fact that the veteran was referred to a 
psychiatric clinic during service, and started on Thorazine, 
does not automatically equate to a chronic psychiatric 
disability.  There is no other evidence to show that the 
veteran suffered from any sort of mental incapacity at time 
of entry into service or at discharge.  There are no follow 
up reports after the referral in November 1967, and there is 
no evidence to corroborate the veteran's assertions that he 
was traumatized during service or that he was treated or 
diagnosed with a chronic psychiatric disability during 
service.  

Secondly, it appears that the private doctors' opinions are 
based solely on the veteran's reported history that his 
problems began during service.  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  
Notably, in contrast to his own statement that his 
psychiatric disorder began during service, the veteran has 
also asserted that his psychiatric disorder dated back to 
childhood, and could be linked to physical, emotional, and 
sexual abuse.  For example, during examinations conducted in 
conjunction with the veteran's claim of service connection, 
the veteran maintains that his psychiatric disorder is 
related to service; however, during examinations conducted in 
conjunction with his application for Social Security 
Disability in the mid-1990's, the veteran asserted that his 
psychiatric disorder could be traced back to childhood.  

His history is further inconsistent, particularly when 
compared with the objective record.  For example, in Dr. 
Russell's August 2004 report the veteran's self-reported 
history included hospitalization for fifty eight days after 
his tonsillectomy.  The record shows a one-day 
hospitalization in September 1967 and eight-day 
hospitalization in October 1967.  There is no record in 
service of any prolonged hospitalization of fifty eight days.  
Moreover, if such had occurred, one would expect the veteran 
to have reported it on his service separation examination 
when he mentioned preservice hospitalization for appendicitis 
and hospitalization in service for tonsillectomy.  No mention 
is made of any hospitalization for psychiatric treatment or 
prolonged hospitalization otherwise.  Similarly, although the 
veteran reported on several occasions that he went to the 
mental health clinic in service because of psychiatric 
problems brought on by medical mistreatment in service, on a 
January 2004 VA outpatient clinic record, he reported that he 
chose to go to the mental health clinic rather than be 
charged with assault.  Thus, the veteran's assertions are 
contradictory, and any reliance upon them is based, in this 
case on the veteran's questionable credibility.  In that 
regard, the veteran's private doctor believed that in every 
year of life since leaving the military, the veteran had 
shown extremely severe symptoms of mental disorder.  In the 
same document, Dr. Gordon admits that he did not start 
treating the veteran until the 1990's.  As such, his 
statement is presumably based solely on the veteran's self-
reported history.  

While lay evidence, or medical opinions solely based on the 
veteran's reported history, may not be discounted outright 
simply because they are unsupported by objective findings, 
such evidence may be weighed against the other evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  In the instant case, service connection is warranted 
only if one assumes the veteran's reported history is true 
and those reported symptoms in service represented the onset 
of the veteran's current psychiatric disorder and/or are 
related to the one psychiatric referral during service in 
November 1967.  

The negative evidence in this case includes the April 2003 VA 
opinion as well as the fact that the record contains no 
evidence of a diagnosis of a chronic psychiatric disability 
in service, and no continuity of symptomatology or treatment 
for a psychiatric disorder until, according to the county 
behavioral health services facility, 1985 at the earliest, 
many years after discharge from service.  The record reflects 
that the veteran attended auto body school after he was 
discharged from the military and he was able to run a 
business for 9 years between discharge from service and 1993 
when the record first reflects his currently diagnosed 
psychiatric disorders and consistent treatment for a 
psychiatric disorder.  

Although Dr. Gordon indicated that the veteran is currently 
unemployable and seriously mentally disabled, and opined that 
the veteran's psychiatric disability had been ongoing since 
military service, there is no indication whether Dr. Gordon 
is even aware that the veteran operated an auto body business 
for nine years following discharge from service.  

In other words, the credibility of the veteran's testimony 
and the lay statements must be weighed against the other 
evidence of record, including the objective findings showing 
no chronic psychiatric disorder until 1985 at the earliest.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a psychiatric disorder 
during service in this case is supported by affirmative 
evidence which tends to show that no psychiatric disorder was 
incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of, and, in fact, a denial of, anxiety, 
depression, panic, excessive worry, nightmares, or any other 
symptoms associated with a psychiatric disorder by the 
veteran, and a finding by the examiner that the psychiatric 
examination was normal on clinical evaluation.  

Although the veteran insists that his current psychiatric 
disorder had its onset during service, the fact remains that 
there is no showing of a chronic disability in service or for 
many years following discharge from service.  This is 
affirmative evidence that the veteran did not develop a 
psychiatric disability during active duty.  Moreover, even if 
he did experience acute periods of depression and anxiety 
during service, as he has stated, it is not necessarily the 
cause of his current psychiatric disorder.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

In sum, the veteran is competent to report that he has 
suffered with depression and anxiety since service.  Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  The Board, however, 
makes credibility determinations and otherwise weighs the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against the veteran's lay statements.  With regard 
to PTSD, because the claimed stressor is not combat related, 
there must be some corroboration of the stressor.  38 C.F.R. 
§ 3.304(f).  There is none in this case, and as explained 
above, the credibility with regard to the occurrence of the 
claimed stressor is questionable.  Thus, the veteran's 
statements carry no probative value on the issue of service 
connection for PTSD.

To warrant service connection, there must be a nexus between 
the veteran's current psychiatric disability and his claimed 
in-service onset of depression and anxiety; and, although the 
veteran is competent to state that he has suffered from 
depression and anxiety since service, this evidence must be 
weighed against the other evidence of record, which does not 
support the veteran's contentions.  

Turning now to the veteran's alternate theory of entitlement, 
that of aggravation of a pre-existing disability, the 
evidence in this case indicates that the veteran is entitled 
to the presumption of soundness at entry into service.  There 
is no evidence of diagnosis or treatment for a psychiatric 
disorder at entry into service; thus, the veteran is presumed 
sound at entry.  To show a pre-existing disability, there 
must be clear and unmistakable evidence that the veteran's 
depression pre-existed service and was not aggravated during 
service.  First, the only evidence that the veteran's 
psychiatric disorder pre-existed service is his own assertion 
that his problems dated back to childhood.  However, as was 
pointed out earlier, the veteran's statements regarding the 
onset of disability are contradictory, and as such, carry 
little probative value.  Moreover, one psychiatric referral 
noted in November 1967 does not show that any pre-existing 
psychiatric disorder was aggravated during service, 
particularly since there was no ongoing treatment shown and 
no evidence of a chronic disability at discharge.  Thus, 
service connection is not warranted on the basis of 
aggravation.  

It is unfortunate that the veteran has not been able to 
provide any competent, credible evidence showing symptoms of 
an ongoing acquired psychiatric disorder in service or until 
many years thereafter; however, absent chronicity in service, 
and without a showing of continuity of treatment after 
discharge, the preponderance of the evidence is against the 
claim of service connection for a psychiatric disorder; there 
is no doubt to be resolved; and service connection for a 
psychiatric disorder is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


